Title: From Thomas Jefferson to Tubeuf, 6 October 1791
From: Jefferson, Thomas
To: Tubeuf



Sir
Monticello Octob. 6. 1791.

I am honored with your favor of Sep. 11. and should have been much pleased to recieve you personally, had the cares with which you are charged permitted it. I congratulate my own country on the acquisition of so many good people from yours; and sincerely wish that in your particular case the advantages may be reciprocal. I have seen enough to be always in fear that strangers may not find their situation here as satisfactory as they may have been made to expect. I desire much that this fear may be groundless as to you and those who have come with you, and shall be happy in every occasion of proving to you my wishes for the prosperity of your enterprize, and the sentiments of esteem & regard with which I have the honor to be Sir Your most obedient & most humble servt,

Th: Jefferson

